Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Watson et al (US 3,953,286; hereafter Watson) in view of Vine et al (US 4,936,745; hereafter Vine)
Claim 10: Watson teaches a method comprising:
forming a ceramic member (pellet) that has a plurality of closed pores within a ceramic matrix, wherein the closed pores are not fluidly interconnected with each other or with a surrounding environment (no connected porosity) (see, for example, abstract, col 2 lines 22-27, claim 1), 
the forming includes compacting (pressing) a ceramic powder and a fugitive (fugitive pore former) to a compacted shape (pressed pellet) (see, for example, col 3 lines 49-56, Claim 1), 
thermally removing the fugitive material from the compacted shaped to leave intra-particle pores in place of the fugitive material between particles of the ceramic powder (see, for example, col 2 lines 22-27, col 3 lines 30-36, examples, claim 1),

Watson teaches enhanced control over porosity via use of fugitive pore forming agents (See, for example, col 3 lines 49-56, Claim 1).  But Watson does not explicitly teach the fugitive pore forming agents as one of polyester or polymethylmethacrylate.  Vine teaches a method of using fugitive pore forming agents to control porosity in sinterable materials (See, for example, abstract, col 3 lines 22-60).  Vine further teaches that fugitive pore forming agents conventionally include polyester (See, for example, col 3 lines 22-38).  As both Watson and Vine are directed to using fugitive pore forming agents to aid in control of porosity, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated polyester as the fugitive pore forming agent as such material is taught as conventional fugitive pore formers in the art and as it achieves the predictable result of being combustible and leaving void space there behind.  

Claims 12-14 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Watson in view of Vine as applied to claims 10 above, and further in view of Grossman et al (US 4,564,498; hereafter Grossman).
Claims 12 and 17: Watson in view of Vine teaches the method of claim 10 above, and Watson further teaches a method of forming nuclear fuel pellets (See rejection of claim 10 above).  Watson does not explicitly teach the nuclear fuel pellet includes gadolinia, zirconia or hafnia.  Grossman teaches a method of making nuclear fuel bodies (See, for example, abstract). Grossman further teaches that gadolinia is commonly mixed with uranium and plutonium oxides in nuclear fuels as it serves a burnable absorber to compensate for neutron depletion (See, for example, col 2 lines 11-60).  As both Watson 
Claim 13: Watson in view of Vine and Grossman teach the method of claim 12 above, and Watson further teaches wherein the closed porosity of the ceramic member influencing material properties thereof and can be 70-90% theoretical density (~30-10% pores) (See, for example, col 2 lines 44-65).  Although such a range is not explicitly 33-60 vol% closed pores, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated a density / porosity within the claimed range since a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
Claim 14: Watson in view of Vine and Grossman teach the method of claim 13 above, and as Watson possesses some degree of porosity, complete full sintering / densification inherently has not been reached, otherwise the article would be 100% dense (no porosity) (See, for example, col 2 lines 49-65, and claims).   As full sintering has not occurred, thus the structure is not fully equiaxed. 

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Watson in view of Vine as applied to claims 10 above, and further in view of Kaznoff et al US 3,803,273; hereafter Kaznoff)
Claim 20: Watson in view of Vine teaches the method of claim 10 above, Watson further teaches wherein the pellet undergoes compaction in a green state (See, for example, examples), but is silent as to its green compacted density.  Kaznoff teaches a method of compacting nuclear fuel pellets (See, for example, abstract).  Kaznoff further teaches wherein the green compaction of such pellets is predictably .

Claim(s) 10, 12-14, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weyl et al (US 2004/0040843; hereafter Weyl) in view of Heimann et al (US 2004/0031786; hereafter Heimann) and Vine. 
Claims 10 and 13: Weyl teaches a method comprising:
forming a ceramic member (sealing element) that has a plurality of closed pores within a ceramic matrix (closed porosity of 35 vol%) wherein the closed pores are not fluidly interconnected with each other or with a surrounding environment of the ceramic member (see, for example, abstract, [0014-15][0045]),
wherein the forming includes compacting a ceramic powder to form a compacted shape (see, for example [0010]), 
and sintering the compacted ceramic powder to cause diffusion of the ceramic powder to form the ceramic matrix, wherein the diffusion does not fill intra-particle pores and leaves the closed pores. (see, for example, [0010], [0014-0015], [0045], wherein the porous green ceramic article is taught to retain porosity upon pre-sintering achieving closed pores at 35% by vol).
Weyl does not explicitly teach wherein a fugitive material is compacted with the ceramic powder and subsequently thermally removed from the compacted shape to leave intra-particle pores in 
Weyl in view of Heimann teach the method above, wherein Heimann teaches enhanced control over porosity via use of fugitive pore forming agents (See, for example, [0004-7], [0022], [0024]).  But Heimann does not explicitly teach the fugitive pore forming agents as one of polyester or polymethylmethacrylate.  Vine teaches a method of using fugitive pore forming agents to control porosity in sinterable materials (See, for example, abstract, col 3 lines 22-60).  Vine further teaches that fugitive pore forming agents conventionally include polyester (See, for example, col 3 lines 22-38).  As both Vine and Weyl in view of Heimann are directed to using fugitive pore forming agents to aid in control of porosity, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated polyester as the fugitive pore forming agent as such material is taught as conventional fugitive pore formers in the art and as it achieves the predictable result of being combustible and leaving void space there behind.  
Claim 12: Weyl further teaches the ceramic matrix including at least one of alumina (see, for example, [0014]). 

Claims 20: Weyl further teaches wherein the compacting compacts the ceramic powder to 47-52% theoretical density (see, for example, [0010]).

Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weyl in view of Heimann and Vine as applied to claims 10 above, and further in view of Reber (US 4,944,861; hereafter Reber).
Claim 17: Weyl in view of Heimann and Vine teaches the method of claim 10 above, and Weyl further teaches a method of forming a gas sensor comprising a tip and closed porous sealing element (See rejection of claim 10 above).  Weyl does not explicitly teach the sealing element matrix includes gadolinia, zirconia or hafnia.  Reber teaches a method of making gas sensing probes comprising ceramic sealing material (See, for example, abstract). Reber further teaches that in addition to alumina and Mg-Al spinels the sealing material can comprise materials of hafnia and zirconia (See, for example, col 3 lines 30-col 4 line 15 and claim 5).  As both Weyl and Reber are directed to gas sensors comprising ceramic sealing materials it would have been obvious to one of ordinary skill in the art at the time of invention to have incorporated hafnia and/or zirconia into the matrix as such oxides, just like alumina and spinal, achieve the predictable result of probe compatibility and sealing.

Response to Arguments
Per applicant’s cancellation of claims 21 and 23, previously applied rejections to these claims have been rendered moot.  
Applicant’s arguments that the references do not teach the content of the amended content of claim 10 are unconvincing in view of newly-incorporated / applied Vine as discussed in the rejections above.  
As to the remaining dependent claims they remain rejected as no additional separate arguments are provided.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN H EMPIE whose telephone number is (571)270-1886. The examiner can normally be reached Monday-Thursday 5:30AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/NATHAN H EMPIE/Primary Examiner, Art Unit 1712